                Case 2:18-cr-00131-RAJ Document 445 Filed 11/29/18 Page 1 of 5




 I                                                                               The Hon. Richard A. Jones
 2

 J

 4

 5

 6
                              LINITED STATES DISTRICT COURT FOR THE
 7                               wE s rE RN''           t'INGroN
 8
                                                      lH;Iroir*
 9
       LTNITED STATES OF AMERICA,                                   NO. CRl8-131-RAJ
10
                                  Plaintiff,
11                                                                  MOTION FOR PROTECTIVE
I2                                                                  ORDER TO RESTRAIN CERTAIN
                                                                    FORFEITABLE PROPERTY
t3
       CHARLES ROLAND CHEATHAM, et al.,
                                                                    NOTE ON MOTION CALENDAR:
t4
                                                                    December 7,2018
                               Defendants.
15

t6
t7
l8                                             I.       Rnr,rnr RrceupsrBo
t9           The United States, by and through its undersigned counsel, moves pursuant to
20   21 U.S.C. $ 853(e)(l)(A) for entry of a protective order restraining the following
2t forfeitable property pending resolution of this case:
22             1. Approximately         $8,162 in U.S. currency, seized from Larcy Dobbie Holloway
23                 on or about June 6, 2018, in Renton, Washington.
24           As detailed below, this property is subject to forfeiture, pursuantto 21 U.S.C.
25   $ 853(a) (facilitating property for, and./or proceeds of, conspiracy to distribute controlled
26   substances) and should therefore remain available to the United States for that purpose
27   until this case is resolved.
28
      Motion for Protective Order to Restrain Certain Forfeitable Property - I       LTNITED STATES ATTORNEY
      United States v. Cheatham. et al.. CRlS-l3I-RAJ                               7OO STEWART STREET, SUTTE 5220
                                                                                      SEATTLE, WASHINGToN 98I01
                                                                                             (206) ss3-79'.70
                 Case 2:18-cr-00131-RAJ Document 445 Filed 11/29/18 Page 2 of 5




 1                                     II.      Rnr,BvaNr PRocpounu, Facrs
 2              The defendants in this case were indicted on May 30, 2018, on charges                      of
 a
 J   Conspiracy to Distribute Controlled Substances) among other offenses. SeeDkt. No.                                   1.

 4   The United States gave notice of its intent to seek forfeiture in the Indictment.Id. at 18_
 5   20. Shortly thereafter, on June 6,2018, law enforcement executed numerous search and
 6   seizure warrants at various locations associated with the defendants. See Affidavit                            of
 7   Federal Bureau of Investigation ("FBI") Task Force Officer ("TFO") Jonathan Huber in
 8   Support of the United States' Motion for Entry of a Protective Order, attached as Ex. A,
 9   tflJ 6   and 16-17. The currency identified above (hereafter, the "Subject Property") was
10   seized during the execution of those warrants. See id. flfl 17, 34-35, and37-39.
1l              On November 28,2018, Defendant Larry Dobbie Holloway, among other
t2 defendants, was charged by Superseding Indictment on multiple counts, including
13   Conspiracy to Distribute Controlled Substances.Dkt. No. 414. The Superseding
t4 Indictment also included forfeiture allegations that provided notice of the United States'
15   intent to forfeit, inter alia, any property constituting proceeds of, and/or facilitating
t6 property for, the Conspiracy to Distribute Controlled Substances. See id. at35-38. The
t7 allegations in the Superseding Indictment also specifically identified the Subject Property
18   for forfeiture. Id. at 36.
t9             After the Subject Property was seized, the Drug Enforcement Administration
20   ("DEA") initiated administrative forfeiture proceedings against it. Id. u 8. Defendant
2t Holloway has made an administrative claim to the Subject Property.ld. Pursuant to
22   18   U.S.C. $ 983(a)(3XA)-(C), therefore, the United States is now required either to file                               a

23   civil judicial forfeiture action against the Subject Property or to pursue its forfeiture in
24   this criminal case and take steps to maintain custody of                it.   As reflected in the
25   Superseding Indictment, the United States is pursuing criminal forfeiture of the Subject
26   Property and now seeks its continued restraint for that purpose. Currently, the Subject
27   Property is in the custody of the United States Marshals Service. Ex. A, !lJ[ 8 and 39.
28
      Motion for Protective Order to Restrain Certain Forfeitable Property - 2              LTNITED STATES ATTORNEY
      United States v. Cheatham, et al., CRIS-I 3 1 -RAJ                                   700 SrEwARr SrREEr, SurrE 5220
                                                                                            SEATTLE, WASHTNGToN 98 101
                                                                                                   (206) ss3-7970
                Case 2:18-cr-00131-RAJ Document 445 Filed 11/29/18 Page 3 of 5




 1                                   ilI.      GovnnNrNc Law lNo AncunrnNr
 2            The United States requests that the Court issue a protective order restraining the
 J   Subject Property until this case is resolved, pursuant to 21 U.S.C. $ 853(e)(l)(A). This
 4   statutory section authorizes the Court to enter orders or to fashion other remedies to
 5   preserve the availability of property subject to criminal forfeiture. See United States v.

 6   Monsanto, 491 U.S. 600,612 (1989) ("Under $ 853(eX1), the trial court 'may' enter a
 7   restraining order if the United States requests             it[.]").   Where there is probable cause to
 8   believe the relevant property is forfeitable, the United States is typically allowed to
 9   restrain it. See United States v. Kaley,571 U.S. 320,323 (2014)("[P]re-trial asset
10   restraint [is] constitutionally permissible whenever there is probable cause to believe that
1l   the property is forfeitable."); see also Monsanto, 491 U.S. at 6t5-16 (recognizing that
t2 Section 853(e)(1) allows for the pretrial restraint of               assets where there is probable cause

t3 to believe they are forfeitable, stating "it would be odd to conclude that the Government
t4 may not restrain property . . . based on a finding of probable                  cause, when we have held
15   that . . . the Government may restrain persons where there is a finding of probable cause
t6 to believe that the accused          has committed a serious offense").

t7           Here, the Subject Property was seized from the residence of Defendant Holloway,
l8 who has been charged by Indictment and Superseding Indictment. See Ex. A, flfl 7 and
t9 34-39. A Grand Jury, therefore, has already determined that there is probable cause to
20   believe that Defendant Holloway committed the criminal offenses with which he has
2t been charged-including Conspiracy to Distribute Controlled Substances. See Dkt. No.
22   414. If convicted of that offense, any property that facilitated or constitutes proceeds of
23   the distribution conspiracy is forfeitable. See 21 U.S.C. g 853(a).
24           The facts reflecting the involvement of the Subject Property in that offense-i.e.,
25   stating probable cause for its forfeiture-are detailed in the attached affidavit of TFO
26   Huber, as well as in the affidavit submitted in support of the application for the search
27   warrants issued in W.D. Wash. Case No. MJ|S-246-BAT (which TFO Huber's affidavit
28
      Motion for Protective Order to Restrain Certain Forfeitable Property - 3           LTNITED STATES ATTORNEY
      United States v. Cheatham, et al., CR18-l3l-RAJ                                                         5220
                                                                                         7OO STEWART STREET, SUITE
                                                                                          SEATTLE, WASHINGToN 981    O 1

                                                                                                 (206) ss3-7970
              Case 2:18-cr-00131-RAJ Document 445 Filed 11/29/18 Page 4 of 5




 I   incorporates by reference).1 See Ex. A, fl 16. These facts include, but are not limited to:
 2   the proximity of the Subject Property in Holloway's bedroom to three loaded firearms
 J   and multiple containers that field-tested positive for cocaine,            id.lf 38; a trained K-9's
 4   alert to the presence of narcotics odors emanating from objects within that same room,
 5   id.; and investigators' interception of phone calls in which Holloway discussed his and
 6   others' activities related to drug trafficking, as well as related surveillance of Holloway's
 7   interactions with co-conspirators. See id.'lTlT 35-36.
 8           Based on these and the other facts detailed in TFO Huber's affidavit, the United
 9   States contends there is probable cause to believe that the Subject Property is subject to

10   forfeiture. To preserve the Subject Property's availability for criminal forfeiture
11   proceedings, the United States respectfully requests that the Court enter a protective order
t2 permitting its continued restraint through the conclusion of this case. A proposed order is
13   submitted with this motion.
t4          DATED tnis Tffiday of November,20l8.
t5                                                        Respectfully submitted,
t6                                                        ANNETTE L. HAYES
t7
l8
t9
20
                                                         Assi       United States Attorney
21
                                                         700 Stewart Street, Suite 5220
22                                                       Seattle, WA 98101-1271
                                                         (206) ss3-416e
23
                                                         Neal. Chri s tianserZ @usdoj gov
                                                                                       .


24

25

26

27   t The application and supporting affidavit have previously
                                                                been unsealed, seeMJ|8-246-BAT, Dkt. Nos.
     1 and I15, and provided to counsel for Defendant Holloway.
28
     Motion for Protective Order to Restrain Certain Forfeitable Property - 4         UNITED STATES ATTORNEY
     United States v. Cheatham, et al., CR18- 1 3 1 -RAJ                             700 STEWART SrREEr, SurrE 5220
                                                                                       SEATTLE, WASHTNGToN 98 I OI
                                                                                             (206) ss3-7970
              Case 2:18-cr-00131-RAJ Document 445 Filed 11/29/18 Page 5 of 5




 1                                        CERTIFICATE OF SERVICE
 2
 a
 J          I hereby certify that on November              Z\,    ZOt8, I electronically filed the foregoing

 4   with the Clerk of the Court using the CM/ECF system, which will send notification of
 5   such filing to the attorney(s) of record.

 6

 7

 8
                                                          CHANTELLE J. SMITH
 9
                                                          FSA Supervispry P aralegal, Contractor
10                                                        United States Attorney's Office
                                                          700 Stewart Street, Suite 5220
11
                                                          Seattle, Washington 98 l0l
t2                                                        206-ss3-2473
                                                          Chantelle. Smith2 @usdoj gov
                                                                                     .
l3
t4
15

t6
l7
18

t9
20

2t
22

23

24

25

26

27

28
     Motion for Protective Order to Restrain Certain Forfeitable Property - 5            UNITED STATES ATTORNEY
                                                                                     7OO STEWART STREET, SUITE   5220
     United States v. Cheatham, et al., CP.IS-I31-RAJ
                                                                                         SEATTLE, WASHINGToN 9810I
                                                                                               (206) ss3-7970
